DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity, as stated in claim 1.  The examiner respectfully disagrees.
Re claim 1)  The Park reference discloses an imaging device with a CMOS image sensor (CIS) pixel (see figure 6, element 620), the CIS pixel comprising a photoelectric conversion device (see figure 6, element 650) configured to generate charges corresponding to an incident light that is incident on the CIS pixel (see para 5 and 37-38: photodiodes, not shown, of each pixel of the image sensing apparatus 650 that converts the light to pixel data); and a readout circuit configured to generate an output voltage corresponding to the charges (see para 6 and 37: horizontal or vertical scanner, not shown); a dynamic vision sensor (DVS) (see figure 6, element 610) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity (see para 33-36: part of the photodiodes of the image sensing apparatus 650 are used . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2014/0368712.
In regard to claim 1, Park et al., US 2014/0368712, discloses an image sensor comprising: 
a CMOS image sensor (CIS) pixel (see figure 6, element 620), the CIS pixel comprising: 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel (see para 5 and 37-38: photodiodes, not shown, of each pixel convert the light to pixel data); and 

a dynamic vision sensor (DVS) (see figure 6, element 610) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity (see para 33-36); and 
an image signal processor (see figure 6, elements 630 and 640 in combination) configured to selectively control the image sensor to generate first image data of the image sensor based on the output voltage generated by the CIS pixel and generate second image data based on the event signal generated by the DVS pixel (see para 32-39 and 96-106).
In regard to claim 9, Park et al., US 2014/0368712, discloses the image sensor of claim 1, wherein the CIS pixel comprises a plurality of CIS pixels, and wherein, when the DVS pixel operates, the DVS pixel is configured to receive the charges from a plurality of photoelectric conversion devices of the plurality of CIS pixels (see figure 6 and para 98).
In regard to claim 10, Park et al., US 2014/0368712, discloses the image sensor of claim 1, further comprising: a first substrate on which a CIS pixel array including the CIS pixel is formed (see figure 6, element 620); and a second substrate on which a DVS pixel array including the DVS pixel is formed (see figure 6, element 610), wherein the first substrate and the second substrate are connected in a Cu-to-Cu bonding manner (see para 99-100: laminated together).

a first substrate on which a CIS pixel array comprising a plurality of CMOS image sensor (CIS) pixels is formed (see figure 6, element 620), each CIS pixel of the CIS pixel array comprising: 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel (see para 5 and 37-38: photodiodes, not shown, of each pixel convert the light to pixel data); and 
a readout circuit configured to generate an output voltage corresponding to the charges generated by the photoelectric conversion device (see para 6 and 37: horizontal or vertical scanner, not shown); 
a second substrate on which a DVS pixel array (see figure 6, element 610) comprising a plurality of dynamic vision sensor (DVS) pixels is formed, each DVS pixel of the DVS pixel array configured to detect a change in intensity of the incident light based on the charges generated by the CIS pixel array to output an event signal based on the change in intensity (see para 33-36); and 
an image signal processor (see figure 6, elements 630 and 640 in combination) configured to selectively control the image sensor to generate first image data of the image sensor based on the output voltage and generate second image data based on the event signal generated by the DVS pixel array (see para 32-39 and 96-106).
.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 12-15, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a dynamic vision sensor (DVS) pixel, the DVS pixel comprising a log current source, the DVS pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity; and an image signal processor configured to connect a gate electrode of the reset transistor and an end of the drive transistor to the log current source, as stated in claim 12.
Claims 2-8, 11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs